Case 1:18-cv-01556-LKG Documenté6 Filed 11/26/18 Page 1 of 1

In the Gunited States Court of Federal Clauns

 

 

)
CALVIN EARL SUGGS, JR., )
)
Plaintiff, )
) No. 18-1556C
v. )
) Filed November 26, 2018
THE UNITED STATES, )
)
Defendant. )
)
DISMISSAL ORDER

Plaintiff, pro se, Calvin Earl Suggs, Jr., commenced this action on October 1, 2018,
without paying the Court’s $400.00 filing fee (docket entry no. 1). On October 18, 2018, the
Court issued an Order instructing plaintiff to pay the Court’s filing fee on or before November
19, 2018, and advising plaintiff that, should he fail to pay the filing fee by November 19, 2018,
the Court would treat such failure as a failure to comply with a court order and to prosecute this
matter, pursuant to Rule 41(b) of the Rules of the United States Court of Federal Claims
(“RCFC”) (docket entry no. 4). Plaintiff has not paid the Court’s filing fee.

And so, in light of the foregoing, the Court:

1, DISMISSES the complaint, without prejudice, pursuant to RCFC 41(b); and

2. Directs the Clerk’s Office to ENTER final judgment consistent with this Order.
No costs.

IT IS SO ORDERED.

C ne. (Loos, Dees.

TYSIA-KAY GRIEGSBYO Oe
Judge =
